CLEMENS, Senior Judge.
On his plea of guilty to armed robbery movant-defendant was sentenced to 15 years in prison.. He was granted an evi-dentiary hearing on his Rule 27.26 motion and appeals its denial.
Defendant there testified his counsel had promised he would get a suspended five-year sentence. The defendant’s statements *66at his guilty plea hearing specifically and repeatedly refuted that contention. Defense counsel testified no such promise was made.
After the hearing on this motion the court found: At the guilty plea hearing the trial court had informed defendant there was no guarantee of probation; that defense counsel had not so promised defendant.
Defendant has failed to sustain his burden of showing the hearing court erred in denying his motion. Compare Noll v. State, 620 S.W.2d 45 (Mo.App.1981).
Affirmed.
KAROHL, P.J., and REINHARD and CRANDALL, JJ., concur.